Case 1:19-cv-04832-JMS-MG Document 79 Filed 09/16/21 Page 1 of 15 PageID #: 715




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

     NEUROPTICS, INC.,                                 )
                                                       )
                                 Plaintiff,            )
                                                       )
                         vs.                           )
                                                       )          No. 1:19-cv-04832-JMS-MG
     BRIGHTLAMP, INC.,                                 )
                                                       )
                                 Defendant.            )

                                               ORDER

         Plaintiff NeurOptics, Inc. ("NeurOptics") and Defendant Brightlamp, Inc. ("Brightlamp")

 both manufacture and sell pupillometers 1 and related products. NeurOptics brought this action,

 alleging patent infringement in connection with Brightlamp's "Reflex" Mobile Pupillometer

 Application ("Reflex"). [Filing No. 1.] Brightlamp denied infringement and filed counterclaims

 alleging that NeurOptics' patents identified in the Complaint were not infringed, are invalid, and

 are unenforceable, and that NeurOptics had engaged in "antitrust activities" in violation of the

 Sherman Act. [Filing No. 48-1.] The parties attempted to reach a settlement, resulting in a

 telephone conversation and subsequent email exchange between NeurOptics' and Brightlamp's

 CEOs. Brightlamp now takes the position that the email exchange culminated in a valid and

 enforceable settlement agreement and moves to dismiss this action on that basis, but NeurOptics

 disagrees. Brightlamp's Renewed Motion to Enforce Settlement Agreement and Dismiss this

 Action, [Filing No. 69], is fully briefed and ripe for the Court's decision.


 1
   "Pupillometer" can also be spelled "pupilometer," and refers to a device used to measure the
 pupil.               See         Pupillometer,     OXFORD          ENGLISH        DICTIONARY,
 https://www.oed.com/view/Entry/154783?redirectedFrom=pupillometer#eid (last visited Sept.
 16, 2021). To the extent the parties did so in their correspondence quoted in this Order, the
 Court utilizes both spellings interchangeably.
                                                   1
Case 1:19-cv-04832-JMS-MG Document 79 Filed 09/16/21 Page 2 of 15 PageID #: 716




                                                  I.
                                           BACKGROUND

        On March 27, 2019, NeurOptics' counsel, Nathaniel Dilger, sent a demand letter to

 Brightlamp's CEO, Kurtis Sluss. [Filing No. 70-1 at 5-13.] The letter stated that NeurOptics

 "holds an extensive and wide-reaching intellectual property portfolio that is focused on

 protecting all aspects of NeurOptics' pupillometer technology," asserted that Brightlamp's Reflex

 application "infringe[d] multiple NeurOptics patents," and declared that a patent recently issued

 to Brightlamp was "unpatentable and invalid in view of NeurOptics' own patent portfolio and

 must therefore be dedicated to the public." [Filing No. 70-1 at 5.] In the letter, Mr. Dilger

 repeatedly referenced NeurOptics' "patent portfolio." [Filing No. 70-1 at 5 ("NeurOptics has for

 many years developed an extensive patent portfolio protecting its pupillometer technology.");

 Filing No. 70-1 at 7 ("Despite the breadth and coverage of the NeurOptics' patent portfolio,

 Brightlamp has announced plans to introduce its own mobile pupillometer, known as 'Reflex.'");

 Filing No. 70-1 at 10 ("Because Brightlamp knew of both NeurOptics and its extensive patent

 portfolio, NeurOptics believe[s] this infringement was both willful and deliberate . . . ."); Filing

 No. 70-1 at 11 ("Notably, NeurOptics' patent portfolio predates [Brightlamp's patent] by nearly

 two decades.").] The letter identified 22 specific patents held by NeurOptics that it believed

 were infringed by the Reflex application, but explicitly stated that NeurOptics believed other

 patents not specifically listed had also been infringed. [Filing No. 70-1 at 5-6; Filing No. 70-1 at

 10 ("The discussion above is only exemplary and is not intended to be an exhaustive explanation

 of the patents or claims infringed by Brightlamp's Reflex product. NeurOptics in fact believes

 that the Reflex product unquestionably infringes . . . additional claims from additional

 NeurOptics patents.").]




                                                  2
Case 1:19-cv-04832-JMS-MG Document 79 Filed 09/16/21 Page 3 of 15 PageID #: 717




        The demand letter did not lead to a resolution of NeurOptics' allegations, and on

 December 6, 2019, NeurOptics filed its Complaint. [Filing No. 1.] The Complaint alleges that

 Brightlamp infringed "at least U.S. Patent No. 6,820,979 (the "'979 Patent") and U.S. Pat[ent]

 No. 9,402,542 ([the] "'542 Patent") (collectively, the 'Asserted Patents.')." [Filing No. 1 at 1.]

 The Complaint further stated: "NeurOptics in fact believes that the Reflex pupillometer . . . may

 have infringed various claims from additional NeurOptics patents, including potentially [five

 other enumerated patents]. As NeurOptics completes its investigation, it expects to amend this

 complaint to identify any additional infringed patents." [Filing No. 1 at 7.] NeurOptics never

 filed an amended complaint.

        On May 15, 2020, Mr. Dilger presented NeurOptics' settlement demand to Brightlamp's

 counsel. [Filing No. 70-3 at 2-3.] The demand contained the following proposed terms:

        1. For a period of 6 years, Brightlamp will agree to neither market nor
           knowingly offer for sale or sell its accused pupilometer application to
           hospitals or licensed medical professionals.
        2. Brightlamp will pay NeurOptics $7,5000 (sic)
        3. In return for the above, NeurOptics will covenant not to sue Brightlamp on
           NeurOptic's (sic) pupillometer patent portfolio, subject to the field of use
           restriction above.
        4. The parties will dismiss with prejudice all claims and counterclaims, with
           each side bearing its own costs and fees.

 [Filing No. 70-3 at 3.]

        On July 22, 2020, Mr. Sluss, Brightlamp's CEO, and William (Bill) Worthen,

 NeurOptics' CEO, discussed this litigation via telephone. [Filing No. 70-1 at 2; see also Filing

 No. 72-5 at 6.] Following the telephone conversation, Mr. Worthen sent an email to Mr. Sluss,

 thanking him for the call and proposing "a potential business solution." [Filing No. 72-5 at 6-7.]

 Specifically, Mr. Worthen proposed the following terms:




                                                 3
Case 1:19-cv-04832-JMS-MG Document 79 Filed 09/16/21 Page 4 of 15 PageID #: 718




        1. For a period of 4 years, Brightlamp will agree to neither market nor
           knowingly offer for sale or sell its accused pupilometer application to
           hospitals.
        2. In return for the above, NeurOptics will (a) forego its claim for damages and
           (b) covenant not to sue Brightlamp on NeurOptic's (sic) pupillometer patent
           portfolio, subject to the field of use restriction above.
        3. Both parties will dismiss with prejudice all claims and counterclaims, with
           each side bearing its own costs and fees.

 [Filing No. 72-5 at 6.]

        Mr. Sluss responded via email, stating, in relevant part:

        I propose the following settlement to mitigate unnecessary expenditure from your
        side and, as you put it in our call earlier today, to get this suit over with and put it
        to bed.

             1. Brightlamp will agree to neither market to hospitals nor knowingly offer
                for sale or sell its accused pupilometer application to hospitals, up to the
                expiration of the patents-in-suit (i.e. August 1, 2021).
             2. Brightlamp to pay NeurOptics $5,000
             3. In return for the above, NeurOptics will (a) forego its claim for damages
                and (b) covenant not to sue Brightlamp on NeurOptics' pupillometer
                patent portfolio, subject to the field of use restriction above.
             4. Both parties will dismiss with prejudice all claims and counterclaims, with
                each side bearing its own costs and fees.

        Please let me know if you accept the above settlement offer or if you would like
        to continue with court proceedings as scheduled.

 [Filing No. 72-5 at 5-6.]

        Mr. Sluss responded via email, suggesting that Brightlamp pay NeurOptics $2,500 rather

 than $5,000, but not making any other proposed changes. [Filing No. 72-5 at 4.] Mr. Worthen

 then responded, "$4k and we[']re done/good to go." [Filing No. 72-5 at 4.] Mr. Sluss replied:

 "Let's meet in the middle then between $1k and $5k. If you can agree to $3,000 then we can

 wrap this up." [Filing No. 72-5 at 3-4.] Mr. Worthen responded: "Ok." [Filing No. 72-5 at 3.]

        Mr. Sluss then sent a final email on July 24, 2020, stating:

        Thanks, happy we can come to an arrangement. This is what I will be sending to
        my legal team as far as our agreed upon terms:

                                                   4
Case 1:19-cv-04832-JMS-MG Document 79 Filed 09/16/21 Page 5 of 15 PageID #: 719




             1. Brightlamp will agree to neither market to hospitals nor knowingly offer
                for sale or sell its accused pupilometer application to hospitals, up to the
                expiration of the patents-in-suit (i.e. August 1, 2021).
             2. In return for the above, NeurOptics will (a) forego its claim for damages
                and (b) covenant not to sue Brightlamp on NeurOptics' pupillometer
                patent portfolio, subject to the field of use restriction above.
             3. Brightlamp to pay NeurOptics $3,000.
             4. Both parties will dismiss with prejudice all claims and counterclaims, with
                each side bearing its own costs and fees.

        Please let your side know as well so we can halt work on the hearing scheduled
        for Monday.

 [Filing No. 72-5 at 3.]

        On the same day, Mr. Worthen forwarded the email correspondence to Mr. Dilger and

 others, and Mr. Dilger in turn emailed Allan Sternstein and Norman Hedges, counsel for

 Brightlamp, suggesting that the parties notify the Court "that we've reached agreement and

 expect to be filing a notice of dismissal once we finalize the paperwork." [Filing No. 72-5 at 2.]

 Mr. Sternstein responded that he would "like to have the agreement finalized to make sure no

 disagreement arises" before notifying the Court. [Filing No. 72-5 at 2.] Nevertheless, later that

 same day, the Court was notified that a settlement had been reached in this action and issued an

 order directing NeurOptics' counsel to "file a motion to dismiss this cause and submit an order

 for the court's signature ordering the dismissal of this action or a stipulation of dismissal

 (consistent with the agreement of the parties)" within 30 days. [Filing No. 55.]

        On August 5, 2020, Mr. Dilger sent Brightlamp's counsel a proposed draft settlement

 agreement. [Filing No. 70-5 at 2-9.] The draft was approximately 7 pages long and, in relevant

 part, contained a covenant not to sue stating that NeurOptics would release all claims "arising

 from or relating or attributable to (a) the NeurOptics Patents, or (b) the Litigation." [Filing No.

 70-5 at 4.] "NeurOptics Patents" was defined as "the Asserted Patents and any and all Patents


                                                 5
Case 1:19-cv-04832-JMS-MG Document 79 Filed 09/16/21 Page 6 of 15 PageID #: 720




 existing or subsequently issuing from applications from which an Asserted Patent claims

 priority." [Filing No. 70-5 at 3.]

        Mr. Hedges responded via email on August 6, 2020, attaching his own proposed

 settlement agreement and stating: "To assure the settlement is exactly as the parties agreed we

 suggest the agreement as attached to this email, which follows the specific language that was

 agreed [to] by the parties."     [Filing No. 70-6 at 2.]     The proposed draft contained three

 introductory paragraphs and recited the four numbered terms listed in the final email from Mr.

 Sluss to Mr. Worthen on July 24, 2020. [Filing No. 70-6 at 3.]

        Mr. Dilger responded to Mr. Hedges via email, stating in relevant part:

        I have done this dozens of times. I expect you have as well. The parties negotiate
        the basic terms of the agreement, which they then finalize in a complete
        agreement. Your proposal to ignore common (and commonsense) practice and
        instead have a 4- line agreement that leaves numerous terms open – to put it
        mildly – strains credulity. In any event, it's unacceptable.

 [Filing No. 70-7 at 2.] Mr. Hedges responded, stating that his proposed agreement was "exactly

 what was agreed [to] by the parties." [Filing No. 70-7 at 2.]

        The parties then exchanged other drafts of a proposed settlement agreement. Relevant

 here, Brightlamp proposed that the covenant not to sue address claims "arising from or relating

 or attributable to (a) the NeurOptics Pupilometer Patent Portfolio, or (b) the Litigation," and that

 "NeurOptics Pupilometer Patent Portfolio" be defined as "any and all patents owned by

 NeurOptics as of the Effective Date [of the settlement agreement] that cover pupilometer

 products or components thereof, or the Accused Products." [Filing No. 72-4 at 2-3.]

        The parties were unable to agree upon a finalized version of the agreement to be

 submitted to the Court, and NeurOptics' counsel did not file a motion to dismiss as ordered. On

 September 23, 2020, Brightlamp filed its first Motion to Enforce Settlement Agreement and



                                                  6
Case 1:19-cv-04832-JMS-MG Document 79 Filed 09/16/21 Page 7 of 15 PageID #: 721




 Dismiss this Action, asking the Court to order specific performance of the agreement reached

 between Mr. Sluss and Mr. Worthen and to dismiss this case. [Filing No. 56.] The Court denied

 the motion without prejudice in order to give the parties an opportunity to confer with the

 Magistrate Judge and attempt to reach an agreed resolution. [Filing No. 65.] When no such

 resolution was reached, Brightlamp filed the present Renewed Motion to Enforce Settlement

 Agreement and Dismiss This Action, [Filing No. 69], which is now ripe for the Court's decision.

                                              II.
                                        APPLICABLE LAW

        A district court possesses the inherent or equitable power summarily to enforce an

 agreement to settle a case pending before it. Wilson v. Wilson, 46 F.3d 660, 664 (7th Cir. 1995).

 Whether a settlement agreement exists is a question of law, and whether to enforce the settlement

 agreement is a matter of the district court's discretion. Beverly v. Abbott Labs, 817 F.3d 328, 332

 (7th Cir. 2016). "State contract law governs issues concerning the formation, construction, and

 enforcement of settlement agreements." Id.; see also Pohl v. United Airlines, Inc., 213 F.3d 336,

 338 (7th Cir. 2000) ("Issues regarding the formation, construction, and enforceability of a

 settlement agreement are governed by local contract law."). Accordingly, the Court will apply

 Indiana law to resolve Brightlamp's motion.

                                                III.
                                            DISCUSSION

        Brightlamp argues that the email exchange between Mr. Sluss and Mr. Worthen

 constitutes a binding and enforceable agreement under Indiana law. [Filing No. 70 at 8-10.] It

 further argues that the phrase "NeurOptics' pupillometer patent portfolio" as used in the email

 agreement is not ambiguous, because each of those words are common and understandable

 terms. [Filing No. 70 at 10.] Specifically, Brightlamp asserts that "'portfolio' is a well known



                                                 7
Case 1:19-cv-04832-JMS-MG Document 79 Filed 09/16/21 Page 8 of 15 PageID #: 722




 term for the products or assets in someone's arsenal." [Filing No. 70 at 10.] According to

 Brightlamp, the email agreement represents a meeting of the minds because the language relating

 to NeurOptics' patent portfolio—which was drafted by NeurOptics' counsel in the initial

 settlement demand—has never been limited to only specific patents and NeurOptics' "previously

 undisclosed view of what was agreed upon cannot now trigger an ambiguity or the lack of a

 meeting of the minds and vitiate the settlement agreement that was made." [Filing No. 70 at 11-

 12.] Brightlamp argues that the parties' outward manifestation of their intent is what matters, not

 their subjective or secret intentions. [Filing No. 70 at 12-13.] Finally, Brightlamp contends that

 it is appropriate for the Court to order specific performance of the email agreement and dismiss

 this case because a valid and enforceable contract exists, it is ready and willing to perform its

 obligations under the contract, NeurOptics has refused to perform its obligations, and no

 adequate remedy at law exists. [Filing No. 70 at 14-15.]

        NeurOptics responds that "[t]here is no agreement here for the Court to enforce." [Filing

 No. 72 at 1.] Specifically, NeurOptics asserts that there was no meeting of the minds because

 "the parties had dramatically differing views of what patents Plaintiff NeurOptics would be

 including in its proposed covenant not to sue," and NeurOptics "was only offering to covenant on

 the Asserted Patents and all other related patents in the same patent 'family.'" [Filing No. 72 at

 1.] Citing to the proposed draft settlement agreements exchanged by the parties and to Mr.

 Worthen's declaration, NeurOptics argues that there was never any agreement as to which patents

 would be covered by the covenant not to sue and each party had a different understanding of the

 covenant's meaning.    [Filing No. 72 at 2-3.]      NeurOptics argues that Brightlamp's current

 position that the covenant applies to all patents in NeurOptics' arsenal is different—and even

 more unreasonable—than its' previous position taken in a proposed settlement draft that the



                                                 8
Case 1:19-cv-04832-JMS-MG Document 79 Filed 09/16/21 Page 9 of 15 PageID #: 723




 covenant applied to "any and all patents owned by NeurOptics as of the Effective Date that cover

 pupilometer products or components thereof, or the Accused Products." [Filing No. 72 at 3-4.]

 NeurOptics argues that all of this confusion shows that no meeting of the minds was ever

 reached, and only its view of the covenant "comports with the reality of this litigation" because

 "[n]o reasonable person" would have ever accepted a nominal payment and a limited exclusion

 (hospitals only) that would apply only until August 2021 in exchange for a broad covenant not to

 sue on any of NeurOptics' many patents, including those having nothing to do with this litigation.

 [Filing No. 72 at 4.] NeurOptics maintains that the parties' various correspondence shows that

 all discussion was limited to patents related to this lawsuit, and that the parties did not believe

 that the emails between CEOs resulted in a final, enforceable agreement. [Filing No. 72 at 4-6.]

 In addition, NeurOptics argues that courts "universally refuse to enforce ambiguous settlement

 terms," and that the Court could not enforce the purported email agreement because there is "no

 'fixed meaning, either linguistically or in industry practice,' to the phrase 'NeurOptics'

 pupillometer patent portfolio,'" and in fact the parties interpret that phrase differently. [Filing

 No. 72 at 6-7 (quoting United States v. Orr Construction Company, 560 F.2d 765 (7th Cir.

 1977)).] NeurOptics asserts that because the phrase "NeurOptics' pupillometer patent portfolio"

 can be construed different in ways, it is ambiguous, and "Brightlamp's view of the settlement

 agreement would just lead to more litigation between the parties because of Brightlamp's

 adoption of an unreasonable definition of an ambiguous term," which is "the exact reason why

 the Seventh Circuit has refused to enforce agreements that include such major ambiguities."

 [Filing No. 72 at 8-9.]

        In reply, Brightlamp argues that NeurOptics does not dispute that the email agreement

 contains an offer, acceptance, and consideration, and instead only disputes that there was no



                                                 9
Case 1:19-cv-04832-JMS-MG Document 79 Filed 09/16/21 Page 10 of 15 PageID #: 724




 meeting of the minds because the value of the consideration was inadequate. [Filing No. 73 at 4-

 5.] According to Brightlamp, NeurOptics' position that there was no meeting of the minds

 because the parties have different interpretations of the covenant not to sue is incorrect as a

 matter of law and the different interpretations NeurOptics point to are irrelevant because they

 arose only after an enforceable agreement had been reached. [Filing No. 73 at 5.] Brightlamp

 points out that there is correspondence predating the email agreement in which the parties

 discussed limiting the phrase "NeurOptics' pupillometer patent portfolio" to a family of seven

 patents, and in fact Mr. Dilger used similar language in his initial demand letter, which discussed

 over 20 different patents. [Filing No. 73 at 5-8.] Brightlamp reiterates that a party cannot rely

 on its undisclosed or secret intentions, and the Court must examine objective manifestations of

 the parties' intent. [Filing No. 73 at 9.] According to Brightlamp, "NeurOptics appears to be

 complaining that it made a bad deal," but that is not a basis for asserting that no agreement

 existed. [Filing No. 73 at 11.] Brightlamp distinguishes the cases on which NeurOptics relies,

 arguing that they differ factually and that they were decided under Illinois law, rather than

 Indiana law, which applies in this case. [Filing No. 73 at 12-17.]

        "Indiana strongly favors settlement agreements and if a party agrees to settle a pending

 action, but then refuses to consummate his settlement agreement, the opposing party may obtain

 a judgment enforcing the agreement." Sands v. Helen HCI, LLC, 945 N.E.2d 176, 180 (Ind. Ct.

 App. 2011). Under Indiana law, "[t]he basic requirements for a contract are offer, acceptance,

 consideration, and a meeting of the minds of the contracting parties." Conwell v. Gray Loon

 Outdoor Mktg. Grp., Inc., 906 N.E.2d 805, 812-13 (Ind. 2009). An email exchange can form a

 binding contract if all of the necessary elements are present. See Jetz Serv. Co., Inc. v. Ventures,

 165 N.E.3d 990, 995 (Ind. Ct. App. 2021) ("[The parties'] exchange of emails created a contract,



                                                 10
Case 1:19-cv-04832-JMS-MG Document 79 Filed 09/16/21 Page 11 of 15 PageID #: 725




 and the execution of a more elaborate written agreement to memorialize the contract was not

 required.").

        "A meeting of the minds of the contracting parties, having the same intent, is essential to

 the formation of a contract." Southard v. Keltner Prop. Grp., LLC, 150 N.E.3d 256, 265 (Ind.

 Ct. App.), trans. denied, 160 N.E.3d 511 (Ind. 2020). "This meeting of the minds must extend to

 all essential elements or terms for a contract to be binding." Troutwine Ests. Dev. Co., LLC v.

 Comsub Design & Eng'g, Inc., 854 N.E.2d 890, 897 (Ind. Ct. App. 2006). "The intent relevant in

 contract matters is not the parties' subjective intents but their outward manifestation of it."

 Zimmerman v. McColley, 826 N.E.2d 71, 77 (Ind. Ct. App. 2005). "A court does not examine

 the hidden intentions secreted in the heart of a person; rather it should examine the final

 expression found in conduct." Id.

        "To be valid and enforceable, a contract must be reasonably definite and certain."

 Conwell, 906 N.E.2d at 812-13 (Ind. 2009). "All that is required to render a contract enforceable

 is reasonable certainty in the terms and conditions of the promises made, including by whom and

 to whom; absolute certainty in all terms is not required." Id. "Only essential terms are necessary

 for a contract to be enforceable." Jetz, 165 N.E.3d at 995. "If a contract's terms are clear and

 unambiguous, courts must give those terms their clear and ordinary meaning." Jernas v. Gumz,

 53 N.E.3d 434, 444 (Ind. Ct. App. 2016). "A contract will be found to be ambiguous only if

 reasonable persons would differ as to the meaning of its terms."         Id.   "A contract is not

 ambiguous merely because the parties disagree as to its proper construction." Id.

        A court may order specific performance of a settlement agreement. Jetz, 165 N.E.3d at

 994. "The grant of specific performance directs the performance of a contract according to, or

 substantially in accordance with, the precise terms agreed upon." Kesler v. Marshall, 792



                                                11
Case 1:19-cv-04832-JMS-MG Document 79 Filed 09/16/21 Page 12 of 15 PageID #: 726




 N.E.2d 893, 896 (Ind. Ct. App. 2003). The decision whether to order specific performance is a

 matter of the trial court's discretion, "but is governed by and must conform to the well-settled

 rules of equity." Id. Specific performance should generally not be ordered when an adequate

 remedy at law exists. Id. at 897. "[A] party seeking specific performance 'must prove that he has

 substantially performed his contract obligations or offered to do so.'" SCI Indiana Funeral

 Servs., Inc. v. D.O. McComb & Sons, Inc., 820 N.E.2d 700, 707 (Ind. Ct. App. 2005) (quoting

 Kesler, 792 N.E.2d at 896).

        NeurOptics does not argue that the email exchange between the CEOs lacked an offer,

 acceptance, or consideration, but instead argues that there was no meeting of the minds regarding

 the covenant not to sue. [See Filing No. 72.] Specifically, NeurOptics argues that it believed it

 was agreeing not to sue Brightlamp in connection with a "family" of specific patents, while

 Brightlamp believed NeurOptics was agreeing not to sue based on any of its pupillometer

 patents, and because of these differing beliefs, no contract was ever formed. As noted above,

 regardless of what the parties subjectively believed, it is their objective manifestation of intent

 that controls. See Zimmerman, 826 N.E.2d at 77. None of the evidence presented supports

 NeurOptics' contention that the parties had differing intentions regarding the covenant not to sue

 during the discussions leading up to the July 24, 2020 email agreement.

        As an initial matter, the phrase "NeurOptics' pupillometer patent portfolio" is not

 ambiguous.    The Oxford English Dictionary defines "portfolio" as "[a] range of products,

 services, assets, or qualities offered or possessed." Portfolio, OXFORD ENGLISH DICTIONARY,

 https://www.oed.com/view/Entry/148175?redirectedFrom=portfolio#eid (last visited Sept. 16,

 2021). This definition reflects a commonsense understanding of the meaning of that term. The

 phrase "NeurOptics' pupillometer patent portfolio" simply means the range or collection of



                                                 12
Case 1:19-cv-04832-JMS-MG Document 79 Filed 09/16/21 Page 13 of 15 PageID #: 727




 pupillometer patents possessed by NeurOptics. "Pupillometer patents," as ordinarily understood,

 means patents for pupillometer devices and technology, subject to the field of use restriction

 listed in Paragraph 1 of the settlement agreement. 2 The fact that the parties have competing

 interpretations of this provision does not render it ambiguous. See Jernas, 53 N.E.3d at 444.

        This definition is also supported by NeurOptics' conduct, through its counsel, Mr. Dilger.

 Mr. Dilger first referenced the concept of NeurOptics' portfolio of pupillometer patents in the

 March 2019 demand letter. In that letter, Mr. Dilger repeatedly referenced NeurOptics' extensive

 "portfolio" of patents relating to pupillometers. Mr. Dilger is also the person who included the

 phrase "NeurOptics' pupillometer patent portfolio" in NeurOptics' initial settlement demand,

 without limiting that phrase in any way now suggested by NeurOptics. Nothing in the parties'

 correspondence leading up to the email exchange between the CEOs objectively evidences any

 intention to limit the phrase to be narrower than how it had previously been used by Mr. Dilger.

        This interpretation is also supported by looking to the other provisions of the email

 agreement. See John M. Abbott, LLC v. Lake City Bank, 14 N.E.3d 53, 56 (Ind. Ct. App. 2014)

 ("If necessary, the text of a disputed provision may be understood by referring to other

 provisions within the four corners of the document."). Paragraph 1 of the agreement expressly

 limited Brightlamp's promise not to market or sell the Reflex application to hospitals "up to the

 expiration of the patents-in-suit (i.e. August 1, 2021)." [Filing No. 72-5 at 3 (emphasis added).]

 However, the covenant not to sue contains no such limitation, suggesting that no limitation was

 intended.



 2
   The Court observes that the definition proposed by Brightlamp during the exchanging of drafts
 of formalized versions of the parties' agreement—"any and all patents owned by NeurOptics . . .
 that cover pupilometer products or components thereof, or the Accused Products"—is overly
 broad to the extent it included patents for components of pupillometers, rather than pupillometers
 themselves.
                                                13
Case 1:19-cv-04832-JMS-MG Document 79 Filed 09/16/21 Page 14 of 15 PageID #: 728




        The parties' conduct also exhibited an intent to be bound. See Sands, 945 N.E.2d at 180

 ("To determine whether a contract is enforceable, there are two interrelated areas that must be

 considered: 'intent to be bound and definiteness of term.'"). Mr. Sluss directed Mr. Worthen to

 notify counsel of the agreement, Mr. Worthen did so, and the parties notified the Court the same

 day that a settlement had been reached.

        Although NeurOptics repeatedly asserts that it would not have agreed to a covenant not to

 sue covering all of its pupillometer patents, considering the objective evidence of its intent

 resulting in an unambiguous provision, that is precisely what it did. The competing definitions

 offered by the parties after a contract had been formed by the CEOs' email exchange, in an

 attempt to agree on documents to be filed with the Court, does not change the fact that the

 parties' conduct before and culminating in the email exchange showed a sufficient meeting of the

 minds to form an enforceable contract. In other words, that the parties' desires may have evolved

 or differed post-contract is largely irrelevant to the Court's conclusion that a valid and binding

 settlement agreement was reached. See Sands, 945 N.E.2d at 181 (rejecting the argument that

 settlement agreement could not be enforced before the execution of formal documents because

 "executing the motions to dismiss and the releases would constitute the full performance of the

 contract, not its formation").

        Moreover, an order of specific performance is appropriate in this instance. Brightlamp is

 prepared to immediately make the required payment, [Filing No. 70-1 at 3], and as evidenced by

 the present motion, has made an effort to dismiss its counterclaims as contemplated by the

 agreement.    NeurOptics has not alleged that Brightlamp has not complied with any other

 provision of the agreement.




                                                14
Case 1:19-cv-04832-JMS-MG Document 79 Filed 09/16/21 Page 15 of 15 PageID #: 729




        "A court will not find that a contract is so uncertain as to preclude specific enforcement

 where a reasonable and logical interpretation will render the contract valid." Conwell, 906

 N.E.2d at 813. That is the case here, as a reasonable and logical interpretation of the covenant

 not to sue, supported by the parties' objective manifestations of their intent, demonstrates mutual

 assent and the existence of a valid contract to settle this case. Brightlamp's motion is therefore

 GRANTED.

                                              IV.
                                           CONCLUSION

        Based on the foregoing, Brightlamp's Renewed Motion to Enforce Settlement Agreement

 and Dismiss this Action, [69], is GRANTED. The settlement agreement reached between the

 parties on July 24, 2020 is binding and enforceable. Pursuant to that agreement, the Court

 ORDERS Brightlamp to deliver $3,000 to NeurOptics and notify the Court of such delivery

 within 14 days of this Order. Once the Court receives that notification, it will dismiss this

 action, including all claims and counterclaims, with prejudice in accordance with the parties'

 agreement, with both parties to bear their own fees and costs. All other terms of the settlement

 agreement shall take effect without further action by the Court.




         Date: 9/16/2021




 Distribution via ECF only to all counsel of record.


                                                 15
